Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 7/12/2022. Claims 1-20 are currently pending and claim 1 is the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,294,664 B2 and 1-13 of U.S. Patent No. 11,354,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as seen below. For brevity, claim 1 is shown below.

Instant Application 17/862,458
US Patent 11,294,664 B2
US Patent 11,354,118 B2
1. A version control system implemented in software and executed by one or more processors of one or more computers, comprising: 

version information associated with one or more objects, the version information including data about changes made to the one or more objects; 






one or more branches, wherein the one or more objects are associated with a branch of the one or more branches, and wherein the version information for the one or more objects includes information about the branch the object is associated with;








wherein the version control system is configured to: 
automatically detect a conflict for a first copy of an object associated with a first branch that is the result of changes made to a separate second copy of the object that is associated with a second branch that is different from the first branch; and 








update the version information for the first copy to indicate the nature of the conflict.
1. A version control system, comprising: one or more processors of one or more computers executing at least one running version control process; 

version information associated with one or more objects, wherein the version information includes change data about changes made to the one or more objects, and wherein the change data is automatically updated by the at least one running version control process; 

one or more branches, wherein the one or more objects are associated with a branch of the one or more branches, and wherein the version information for the one or more objects includes information about the branch the object is associated with; 

wherein the at least one running version control process is responsive to changes made to the one or more objects in the one or more branches; 

wherein the at least one running version control process is configured to automatically determine a conflict exists for a first unmodified copy of an object associated with a first branch of the one or more branches before an integration operation is performed in the first branch, wherein the conflict is the result of modifications made to a second copy of the object in a second branch of the one or more branches; 

wherein the at least one running version control process is configured to update the change data for the second copy of the object and the version information for the first unmodified copy of the object to indicate a conflict exists in the first branch and the nature of the conflict; 

one or more change sets, wherein the one or more change sets define a first change set and a second change set, wherein the first change set represents changes made to objects of the first branch, wherein the second change set represents changes made to objects of the second branch, wherein the first change set includes one or more dependencies representing objects outside the first branch dependent on the objects in the first change set, and wherein the second change set includes one or more dependencies representing objects outside the second branch dependent on the objects in the second change set; 
wherein the at least one running version control process is configured to determine a direct conflict exists when there is a first change to an object in the first change set, and a second different change to the same object in the second change set; and, wherein the at least one running version control process is configured to determine an indirect conflict exists for objects having at least one dependency in both the first and second change set dependencies.
1. A method, comprising: detecting changes made to a first copy of an object in a first branch of a version control system using at least one running process executing on one or more processors of one or more computers, wherein the at least one running process is responsive to changes made to the first copy of the object; executing a commit operation on the first copy of the object in the first branch; using the at least one running process to automatically determine a conflict exists between the first copy of the object in the first branch and a second unmodified copy of the object in a second branch after the commit operation on the first copy of the object and without performing an integration operation on the second unmodified copy of the object; using the at least one running process to automatically update version information for the objects in the second unmodified branch to indicate the nature of the conflict with objects in the first branch using the one or more processors, wherein the version information includes a reference to the respective branch the object is associated with, and wherein the version information includes data about the changes made to the changed objects in the first branch; assembling a first change set representing changes made to objects of the first branch; assembling a second change set representing changes made to objects of the second branch; assembling first change set dependencies for objects in the first change set, the first change set dependencies representing objects outside the first branch dependent on the objects in the first change set; assembling second change set dependencies for objects in the second change set, the second change set dependencies representing objects outside the second branch dependent on the objects in the second change set; determining that the conflict is a direct conflict when there is a first change to an object in the first change set, and a second different change to the same object in the second change set; and determining that an indirect conflict may exist for those objects having at least one dependency in both the first and second change set dependencies or for those objects having at least one dependency in the first change set dependency in the second change set.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per independent claim 1, it recites “A version control system implemented in software and executed by one or more processors of one or more computers, comprising: version information associated with one or more objects, the version information including data about changes made to the one or more objects; one or more branches, wherein the one or more objects are associated with a branch of the one or more branches, and wherein the version information for the one or more objects includes information about the branch the object is associated with; wherein the version control system is configured to…”. As such, with broadest reasonable interpretation, the claimed version control system may be software that is being executed by processors, not necessarily including the processors themselves, and as such, with broadest reasonable interpretation, may be considered software per-se, and software per-se is not patent eligible under 35 USC 101.
As per dependent claims 2-5, the incorporate the deficiencies of independent claim 1 upon which they depend, and fail to correct the deficiencies of claim 1. Therefore dependent claims 2-5 are rejected for the same reasoning as claim 1, above. 

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/judicial exception/mental process without significantly more. 
As per independent claim 1, it recites “A version control system implemented in software and executed by one or more processors of one or more computers, comprising: version information associated with one or more objects, the version information including data about changes made to the one or more objects; one or more branches, wherein the one or more objects are associated with a branch of the one or more branches, and wherein the version information for the one or more objects includes information about the branch the object is associated with; wherein the version control system is configured to: automatically detect a conflict for a first copy of an object associated with a first branch that is the result of changes made to a separate second copy of the object that is associated with a second branch that is different from the first branch; and update the version information for the first copy to indicate the nature of the conflict.” With broadest reasonable interpretation, these limitations are a process that may be performed in the mind/by a human/etc. but for the recitation of generic computer components. That is, other than reciting “A version control system implemented in software and executed by one or more processors of one or more computers” nothing in the claim precludes the process from being practically performed in the mind/by ha human. For example, a human may analyze/evaluate/etc. information comprising the recited version information and one or more branches to detect/identify/determine/etc. conflicts between a copy of an object of the first branch that is a result of changes made to a second copy of the object in the second branch; and as such, with broadest reasonable interpretation, the process may be performed by a human/in the mind/etc. but for the recitation of generic computer components and as such falls within the “Mental Process” grouping of abstract ideas. As such the claim recites an abstract idea.   
This judicial exception is not integrated into a practical application because the additional elements of recited by the claim are “A version control system implemented in software and executed by one or more processors of one or more computers”, which recites a generic/high level version control system amounting to no more than mere instruction to apply the abstract idea/mental process/judicial exception using generic computer components, and “update the version information for the first copy to indicate the nature of the conflict”, which amounts to no more than a post solution activity and as such is not significantly more than the abstract idea/mental process. . 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the abstract idea/mental process/judicial exception using generic computer components and a post solution activity and as such is not significantly more than the abstract idea/mental process, respectively, which cannot provide an inventive concept, and as such the claim is not patent eligible.
As per claim 2, it incorporates the deficiencies of independent claim 1 and further recites “wherein the version control system is configured to automatically update the version information for the first copy of the object to indicate a conflict when a commit operation is performed on the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 1, above.
As per claim 3, it incorporates the deficiencies of independent claim 1 and further recites “object dependencies specific to objects of the one or more branches, the object dependencies defining relationships between objects, the relationships specifying at least one aspect of a first object that is dependent on at least one aspect of a second object”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 1, above.
As per claim 4, it incorporates the deficiencies of independent claim 1 and further recites “an object model specifying object types for the objects of the one or more branches and one or more relationships between object types, wherein the collection of changes made to objects in the branch is organized according to the object model”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 1, above.
As per claim 5, it incorporates the deficiencies of independent claim 1 and further recites “wherein the version control system is configured to automatically detect an indirect conflict for the first copy of the object in the first branch caused by modifications made to a third object in the second branch, wherein the object in the first branch depends on the third object, and automatically update the version information for the first copy of the object to indicate the indirect conflict when a commit operation is performed on the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 1, above.

As per independent claim 6, it recites “A method implemented in software running on one or more processors of one or more computers, comprising: automatically determining a conflict for unmodified objects of a first branch of a version control system, wherein the conflict is the result of changes made to objects of a second branch of the version control system, and wherein the first and second branches of the version control system are different branches with separate copies of the same objects; and updating version information for the objects in the first branch to indicate the nature of the conflict with objects in the second branch, wherein the version information includes a reference to the respective branch the object is associated with, and wherein the version information includes data about the changes made to the changed objects in the second branch” With broadest reasonable interpretation, these limitations are a process that may be performed in the mind/by a human/etc. but for the recitation of generic computer components. That is, other than reciting “A method implemented in software running on one or more processors of one or more computers” nothing in the claim precludes the process from being practically performed in the mind/by ha human. For example, a human may analyze/evaluate/etc. information comprising the recited objects of the first and second branches of a version control system to detect/identify/determine/etc. conflicts between objects of the first and second branches that is a result of changes made to objects in the second branch; and as such, with broadest reasonable interpretation, the process may be performed by a human/in the mind/etc. but for the recitation of generic computer components and as such falls within the “Mental Process” grouping of abstract ideas. As such the claim recites an abstract idea.   
This judicial exception is not integrated into a practical application because the additional elements of recited by the claim are “A method implemented in software running on one or more processors of one or more computers”, which recites a generic/high level software running in processors of computers thereby amounting to no more than mere instruction to apply the abstract idea/mental process/judicial exception using generic computer components, and “updating version information for the objects in the first branch to indicate the nature of the conflict with objects in the second branch, wherein the version information includes a reference to the respective branch the object is associated with, and wherein the version information includes data about the changes made to the changed objects in the second branch”, which amounts to no more than a post solution activity and as such is not significantly more than the abstract idea/mental process. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the abstract idea/mental process/judicial exception using generic computer components and a post solution activity and as such is not significantly more than the abstract idea/mental process, respectively, which cannot provide an inventive concept, and as such the claim is not patent eligible.

As per claim 7, it incorporates the deficiencies of independent claim 6 and further recites “automatically updating the version information for objects in the first branch to indicate a conflict in response to a commit operation performed on the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the post solution activity of the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 8, it incorporates the deficiencies of independent claim 6 and further recites “assembling a first change set representing changes made to objects of the first branch; assembling a second change set representing changes made to objects of the second branch; and determining that the conflict is a direct conflict when there is a first change to an object in the first change set, and a second different change to the same object in the second change set”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 9, it incorporates the deficiencies of independent claim 6 and further recites “wherein the objects of the first branch include file objects that are associated with individual files, and the changes made to the file objects of the first branch represent changes to the individual files indicating that the file has been added, modified, or deleted; and wherein the objects of the second branch include file objects that are associated with separate copies of the same individual files represented by objects of the first branch, and the changes to the separate copies of the files in the second branch indicate that the file has been added, modified, or deleted”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.

As per claim 10, it incorporates the deficiencies of independent claim 6 and further recites “wherein assembling the first change set includes determining a current state of each file in the first branch, wherein assembling the second change set includes determining a current state of each file in the second branch, and wherein determining that a direct conflict is present includes comparing the state of files in the first branch with the state of corresponding files in the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 11, it incorporates the deficiencies of independent claim 6 and further recites “wherein the objects of the first branch include table objects that are associated with database tables, and the changes made to objects of the first branch include information about records and/or attributes of the database tables that have been added, modified, or deleted from the database tables; and wherein the objects of the second branch include table objects that are associated with separate copies of the same database tables represented by objects of the first branch, and the changes made to table objects of the second branch include information about records and/or attributes of the database tables that have been added, modified, or deleted”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 12, it incorporates the deficiencies of independent claim 6 and further recites “wherein assembling the first change set includes determining a current state of each database table in the first branch, wherein assembling the second change set includes determining a current state of each database table in the second branch, and wherein the determining that a direct conflict is present includes comparing the state of database tables in the first branch with the state of corresponding database tables in the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 13, it incorporates the deficiencies of independent claim 6 and further recites “assembling first change set dependencies for objects in the first change set, the first change set dependencies representing objects outside the first branch dependent on the objects in the first change set; assembling second change set dependencies for objects in the second change set, the second change set dependencies representing objects outside the second branch dependent on the objects in the second change set; determining that an indirect conflict may exist for those objects having at least one dependency in both the first and second change set dependencies or for those objects having at least one dependency in the first change set dependency in the second change set”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 14, it incorporates the deficiencies of independent claim 6 and further recites “wherein the first change set includes shared libraries; and wherein the second branch includes the objects of the first change set dependencies; and wherein the changes to the shared libraries include information about shared libraries that have been added to, modified in, or deleted from the libraries of the first branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 15, it incorporates the deficiencies of independent claim 6 and further recites “determining that an indirect conflict is present includes comparing version information associated with the shared libraries of the first branch with the corresponding version information associated with the shared libraries dependencies in the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 16, it incorporates the deficiencies of independent claim 6 and further recites “automatically modifying objects in the second branch using a software process executing on the one or more processors of the one or more computers, wherein the software process is executing in a live environment associated with the second branch”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 17, it incorporates the deficiencies of independent claim 6 and further recites “periodically identifying changes made to files in a native file system of the live environment associated with the second branch; wherein the changes to the objects of the second branch include adding, modifying, or deleting files from the native file system”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 18, it incorporates the deficiencies of independent claim 6 and further recites “assembling a first change set representing changes made to objects of the first branch; assembling a second change set representing changes made to objects of the second branch; and integrating the first and second change sets into an integrated change set that includes changes made to objects of the first branch, and changes made to objects of the second branch; wherein integrating the first and second change sets is performed according to integration rules defining how objects of different types are to be integrated together”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.
As per claim 19, it incorporates the deficiencies of independent claim 6 and further recites “wherein the first branch includes objects that are files, and the changes made to objects of the first branch include information about files that have been added to, modified in, or deleted from the first branch; wherein the second branch includes copies of the objects from the first branch, and the changes made to objects of the second branch include information about files that have been added to, modified in, or deleted from the files of the second branch; and wherein the changes made to objects of the first branch are integrated with changes made to objects of the second branch according to a file integration rule specifying that the integrated change set includes files from the first and second change sets while excluding files appearing in both the first and second change sets”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.

As per claim 20, it incorporates the deficiencies of independent claim 6 and further recites “accepting user input to address conflicts between copies of the same files appearing in both the first and second change sets”, which, with broadest reasonable interpretation, conceptually, only provides further clarification as to the mental process/abstract idea/judicial exception, and as such does not include additional elements sufficient to amount to significantly more than the judicial exception/abstract idea, and as such the claim is rejected for the same reasoning as claim 6, above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bigwood et al. (herein called Bigwood) (2015/0106790 A1).

As per claim 1, Bigwood teaches a version control system implemented in software and executed by one or more processors of one or more computers, comprising: 
version information associated with one or more objects, the version information including data about changes made to the one or more objects (pars. [0041]-[0042], [0044]-[0045], version control assigns identifier/version number to designate variants of product/code/program and maintains record of changes to content of source code files/maintains log files describing changes to source code by file name and line number, etc.); 
one or more branches, wherein the one or more objects are associated with a branch of the one or more branches, and wherein the version information for the one or more objects includes information about the branch the object is associated with (pars. [0046]-[0050]  working copies of all or part of code are created as branches of mainline version (branches having objects/all or part of code) checked out to developers and designated version numbers, developers make changes on working copies, and check in changed files to repository/merge changes into mainline trunk/branch/etc. and records of changes/log files documenting changes are recorded/logged by version control program (version information for objects includes information about branch object is associated with).); 
wherein the version control system is configured to: 
automatically detect a conflict for a first copy of an object associated with a first branch that is the result of changes made to a separate second copy of the object that is associated with a second branch that is different from the first branch (pars. [0056], [0059], merge conflicts are detected/determined (automatically detect conflict) and merge conflicts occur when different developers each retrieve working copies/branches of source file/same portion of source code (first and second copies of object associated with first and second branch) and make different changes to the same portion of source code/first and second copies of object associated with first and second branch (conflict for first copy/branch/working copy for first developer is result of changes made to separate second copy of the object/second branch/second working copy for second developer that is different from the first branch/working copy).); and 
update the version information for the first copy to indicate the nature of the conflict (pars. [0063], version control program provides log files, developer ID, details of changes, version of source code that includes set of uncommitted changes, etc. (update version information for first copy to indicate nature of conflict) to integration program which provides indication of type of error to programmer/user/etc. when merge conflict occurs).

As per claim 2, Bigwood further anticipates wherein the version control system is configured to automatically update the version information for the first copy of the object to indicate a conflict when a commit operation is performed on the second branch (pars. [0048], [0056]-[0057], [0059], [0063], developers make changes to their working copies/branches and check in the changes to version control/version control receives changes/etc. and version control checks for merge conflicts and merges changes into mainline (commit operation performed on branches/working copies including the second branch/working copy of second developer), and when merge conflict occurs version control program provides log files, developer ID, details of changes, version of source code that includes set of uncommitted changes, etc. (automatically update version information for first copy to indicate nature of conflict when commit operation is performed on second branch) to integration program which provides indication of type of error to programmer/user/etc. when merge conflict occurs.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bigwood et al. (herein called Bigwood) (2015/0106790 A1) and Fuchs (US Patent 9,471,304 B1).

As per claim 3, while Bigwood teaches version control and merging branches/working copies/changes made by different developers/etc., it does not explicitly state, however Fuchs teaches: 
object dependencies specific to objects of the one or more branches, the object dependencies defining relationships between objects, the relationships specifying at least one aspect of a first object that is dependent on at least one aspect of a second object (col. 2 lines 40-55, col. 6 lines 40-60, col. 9 lines 10-45, when users check out copies of code/requested file (branches/working copies from Bigwood) they are converted into tree representation comprising a set of nodes representing constituent parts of the code which are assigned identifiers for the different types of code defined by the tree such as methods, variables, code blocks, etc., and the nodes of the tree have parent-child relationships with each other (nodes/objects have dependencies specific to nodes/objects of the branch/working copy/etc. which define relationships specifying dependencies between first and second object/parent-child relationship between first and second objects).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add object dependencies specific to objects of the one or more branches, the object dependencies defining relationships between objects, the relationships specifying at least one aspect of a first object that is dependent on at least one aspect of a second object, as conceptually taught by Fuchs, into that of Bigwood because these modifications allow for determining conflicts between dependencies/parent-child relationships of code/objects that occur due to changes made by different developers in different working copies/branches when the developers attempt to merge/commit their changes, which is desirable as it allows for additional merge conflicts to be identified so they may be corrected before merging/committing changes to the main version in the version control system, thereby helping to prevent errors in the main program after committing/merging changes made by developers into the main program, thereby helping to ensure that the program operates correctly. 

As per claim 4, Bigwood does not explicitly state, however Fuchs teaches: 
an object model specifying object types for the objects of the one or more branches and one or more relationships between object types, wherein the collection of changes made to objects in the branch is organized according to the object model (col. 2 lines 40-55, col. 6 lines 40-60, col. 7 lines 47-col. 8 line 35, col. 9 lines 10-45, when users check out copies of code/requested file (branches/working copies from Bigwood) they are converted into tree representation (object model) comprising a set of nodes/objects representing constituent parts of the code which are assigned identifiers for the different types of code defined by the tree such as methods, variables, code blocks, etc. (specify object/code type of object/code/node), and the nodes of the tree have parent-child relationships with each other (specify relationships/parent-child relationship between objects/object types), and when developers commit/check in their changes their modified code is converted into tree representation (changes made to objects in branch is organized according to object model) to check for merge conflicts with other branches/changes made by other developers/etc..).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an object model specifying object types for the objects of the one or more branches and one or more relationships between object types, wherein the collection of changes made to objects in the branch is organized according to the object model, as conceptually taught by Fuchs, into that of Bigwood because these modifications allow for determining conflicts between dependencies/parent-child relationships of code/objects that occur due to changes made by different developers in different working copies/branches when the developers attempt to merge/commit their changes, which is desirable as it allows for additional merge conflicts to be identified so they may be corrected before merging/committing changes to the main version in the version control system, thereby helping to prevent errors in the main program after committing/merging changes made by developers into the main program, thereby helping to ensure that the program operates correctly.

As per claim 5, Bigwood does not explicitly state, however Fuchs teaches:
 wherein the version control system is configured to automatically detect an indirect conflict for the first copy of the object in the first branch caused by modifications made to a third object in the second branch, wherein the object in the first branch depends on the third object, and automatically update the version information for the first copy of the object to indicate the indirect conflict when a commit operation is performed on the second branch (col. 7 line 65-col. 8 line 20, col. 9 lines 20-32, col. 11 lines 25-40, users/developers check in/commit changes/working copies to version control which converts working copies to tree structures and compares tree structures to determine changes and merge conflicts, such as a developer making changes to a parent node in the tree structure of a first working copy when that parent node does not exist in a tree structure of a second working copy of another developer, a child node in a first tree structure/working copy having a parent node that does not exist/has been deleted in a second tree structure/working copy (indirect conflict for first copy of object/child node in first branch/tree structure cause by modification made to third object/parent node in second branch/tree structure when object in first branch/child node depends on third object/parent node), etc. and when conflicts are determine a list of modifications/changes causing conflicts/that cannot be applied is generated and moderation is requested to resolve the conflicts (automatically update the version information for the first copy of the object to indicate the indirect conflict when a commit operation is performed on the second branch).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the version control system is configured to automatically detect an indirect conflict for the first copy of the object in the first branch caused by modifications made to a third object in the second branch, wherein the object in the first branch depends on the third object, and automatically update the version information for the first copy of the object to indicate the indirect conflict when a commit operation is performed on the second branch., as conceptually taught by Fuchs, into that of Bigwood because these modifications allow for determining conflicts between dependencies/parent-child relationships of code/objects that occur due to changes made by different developers in different working copies/branches when the developers attempt to merge/commit their changes, which is desirable as it allows for additional merge conflicts to be identified so they may be corrected before merging/committing changes to the main version in the version control system, thereby helping to prevent errors in the main program after committing/merging changes made by developers into the main program, thereby helping to ensure that the program operates correctly.

As per claim 6, Bigwood teaches a method implemented in software running on one or more processors of one or more computers, comprising: 
automatically determining a conflict for objects of a first branch of a version control system, wherein the conflict is the result of changes made to objects of a second branch of the version control system, and wherein the first and second branches of the version control system are different branches with separate copies of the same objects (pars. [0056], [0059], merge conflicts are detected/determined (automatically detect conflict) and merge conflicts occur when different developers each retrieve working copies/branches of source file/same portion of source code (first and second branches of version control system which are different branches/working copies for different developers with separate copies of same objects/same source code) and make different changes to the same portion of source code/first and second copies of object associated with first and second branch (conflict for objects of first copy/branch/working copy for first developer of version control system is result of changes made to objects of separate second copy of the object/second branch/second working copy for second developer).); and 
updating version information for the objects in the first branch to indicate the nature of the conflict with objects in the second branch, wherein the version information includes a reference to the respective branch the object is associated with, and wherein the version information includes data about the changes made to the changed objects in the second branch (pars. [0063], version control program provides log files, developer ID, details of changes, etc. (update version information for first copy to indicate nature of conflict and version information includes data about changes made to changed objects in second branch), and version of source code that includes set of uncommitted changes (reference to respective branch), etc. to integration program which provides indication of type of error to programmer/user/etc. when merge conflict occurs.).
Bigwood does not explicitly state, however Fuchs teaches:
automatically determining a conflict for unmodified objects of a first branch of a version control system (col. 9 lines 25-30, conflict may result when node/parent node/object (unmodified object) in first tree representation/working copy/first branch of version control system does not exist in second tree representation/working copy/second branch of version control system.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add automatically determining a conflict for unmodified objects of a first branch of a version control system, as conceptually taught by Fuchs, into that of Bigwood because these modifications allow for determining conflicts between dependencies/parent-child relationships of code/objects that occur due to changes made by different developers in different working copies/branches when the developers attempt to merge/commit their changes, which is desirable as it allows for additional merge conflicts to be identified so they may be corrected before merging/committing changes to the main version in the version control system, thereby helping to prevent errors in the main program after committing/merging changes made by developers into the main program, thereby helping to ensure that the program operates correctly.

As per claim 7, Bigwood further teaches: automatically updating the version information for objects in the first branch to indicate a conflict in response to a commit operation performed on the second branch (pars. [0048], [0056]-[0057], [0059], [0063], developers make changes to their working copies/branches and check in the changes to version control/version control receives changes/etc. and version control checks for merge conflicts and merges changes into mainline (commit operation performed on branches/working copies including the second branch/working copy of second developer), and when merge conflict occurs version control program provides log files, developer ID, details of changes, version of source code that includes set of uncommitted changes, etc. (automatically update version information for objects in first copy/branch to indicate conflict when commit operation is performed on second branch) to integration program which provides indication of type of error to programmer/user/etc. when merge conflict occurs.)

As per claim 8, Bigwood further teaches:
assembling a first change set representing changes made to objects of the first branch (pars. [0047]-[0048], [0056]-[0057], [0059], developers (including first developer) retrieve/check out working copies of code/files/etc. (including first branch/working copy for first developer), make changes to their working copies, and changes made by developers are received by version control system/developer checks in changes to version control system/etc. (assemble change sets representing changes made to code/objects of branches/working copies by developers, including first change set representing changes made to objects of first branches/changes made by first developer to code in first working copy).); 
assembling a second change set representing changes made to objects of the second branch (pars. [0047]-[0048], [0056]-[0057], [0059], developers (including second developer) retrieve/check out working copies of code/files/etc. (including second working copy/branch for second developer), make changes to their working copies, and changes made by developers are received by version control system/developer checks in changes to version control system/etc. (assemble change sets representing changes made to code/objects of branches/working copies by developers, including second change set representing changes made to objects of second branches/changes made by second developer to code in second working copy).); and 
determining that the conflict is a direct conflict when there is a first change to an object in the first change set, and a second different change to the same object in the second change set (pars. [0059], merge conflict is determined to occur (determine conflict is direct conflict) when different changes are made by different developers to the same portion of the source code in their respective working copies/branches/change sets (first and second change to same object in first and first and second change sets).

As per claim 9, Bigwood further teaches: 
wherein the objects of the first branch include file objects that are associated with individual files (pars. [0047]-[0048], developers (including first developer) check out working copies (including first working copy/branch) of portions of code/each file checked out (first branch includes file objects associated with each file/individual files).), and 
the changes made to the file objects of the first branch represent changes to the individual files indicating that the file has been added, modified, or deleted (pars. [047]-[0048], [0059], developers make changes to code/files/file objects (changes to individual files) of their working copies/branches (including file objects of first branch for first developer), and changes may include removing lines, adding/appending additional functions, changing functions, etc. (deleting, adding, modifying lines/functions/files).); and 
wherein the objects of the second branch include file objects that are associated with separate copies of the same individual files represented by objects of the first branch (pars. [0047]-[0048], [0059] developers (including second developer) check out working copies (including second working copy/branch) of portions of code/each file checked out (second branch includes file objects associated with each file/individual files), and conflicts occur when different developers make changes to same portions of code/files (second branch/working copy includes file objects/portions of code/files associated with separate copies of same individual files represented by objects/files/portions of code of first branch/first working copy).), and 
the changes to the separate copies of the files in the second branch indicate that the file has been added, modified, or deleted (pars. [0047]-[0048], [0059], developers make changes to code/files/file objects (changes to individual files) of their working copies/branches (including file objects of second branch for second developer), and changes may include removing lines, adding/appending additional functions, changing functions, etc. (deleting, adding, modifying lines/functions/files).).

As per claim 10, Bigwood further teaches wherein assembling the first change set includes determining a current state of each file in the first branch, wherein assembling the second change set includes determining a current state of each file in the second branch, and wherein determining that a direct conflict is present includes comparing the state of files in the first branch with the state of corresponding files in the second branch (pars. [0047]-[0048], [0056]-[0057], [0059], developers (including first and second developers) retrieve/check out working copies of code/files/etc. (including first and second working copies/branches for first and second developers), make changes to their working copies, and changes made by developers are received by version control system/developer checks in changes to version control system/etc., and merge conflict is determined to occur (determine direct conflict is present) when different changes are made by different developers to the same portion of the source code in their respective working copies/branches/change sets (determine current state of each file in first and second change sets and comparing state of files/portions of code/etc. in first branch/working copy with state of corresponding files/portions of code in second branch/working copy).).
As per claim 16, Bigwood further teaches: automatically modifying objects in the second branch using a software process executing on the one or more processors of the one or more computers, wherein the software process is executing in a live environment associated with the second branch (pars. [0039], [0041], [0046]-[0047], developers (including second developer) have workstations having integrated development environments including programs used to modify/develop/edit/etc. programs/code (automatically modify objects in program/code on workstation including second program/code in second workstation of second developer), and developers check out a working copy/branch (including second copy/second branch of second developer) to their workstation so it may be developed/edited/modified/etc. (modify objects in second branch using software process/programs of IDE executing on the processors of the computers (second workstation of second developer), and as the IDE programs are used to actively/live develop/edit/modify the program/code and may be on a second workstation having a second working copy/branch for a second developer the IDE programs are software process executed in a live environment associated with the second branch.).

As per claim 17, Bigwood further teaches: 
periodically identifying changes made to files in a native file system of the live environment associated with the second branch (pars. [0048], [0056]-[0058], version control automatically receives changes made to code/files in working copies (identify and receive changes made to code in working copies, including changes made to code/files in second working copy/second branch on second workstation of second developer/changes made to files in native file system of the live environment associated with the second branch), the changes may be received in predetermined time intervals (periodically identify changes to files in native file system of live environment associated with second branch/changes to code in second working copy in second workstation).); 
wherein the changes to the objects of the second branch include adding, modifying, or deleting files from the native file system (pars. [0059], changes to code/files/objects made by developers (including changes to objects/files/code of second branch made by second developer) include removing lines/deleting files, appending functions/adding files, adding conditions to function/modifying files, etc. (adding, modifying, deleting files from native file system/second working copy on/native to second work station of second developer).).

	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigwood et al. (herein called Bigwood) (2015/0106790 A1) and Fuchs (US Patent 9,471,304 B1) in further view of Chen et al. (herein called Chen) (US Patent 8,245,192 B1).

As per claim 18, Bigwood further teaches: 
assembling a first change set representing changes made to objects of the first branch (pars. [0047]-[0048], [0056]-[0057], [0059], developers (including first developer) retrieve/check out working copies of code/files/etc. (including first branch/working copy for first developer), make changes to their working copies, and changes made by developers are received by version control system/developer checks in changes to version control system/etc. (assemble change sets representing changes made to code/objects of branches/working copies by developers, including first change set representing changes made to objects of first branches/changes made by first developer to code in first working copy).); and 
assembling a second change set representing changes made to objects of the second branch (pars. [0047]-[0048], [0056]-[0057], [0059], developers (including second developer) retrieve/check out working copies of code/files/etc. (including second working copy/branch for second developer), make changes to their working copies, and changes made by developers are received by version control system/developer checks in changes to version control system/etc. (assemble change sets representing changes made to code/objects of branches/working copies by developers, including second change set representing changes made to objects of second branches/changes made by second developer to code in second working copy).)
Bigwood and Fuchs do not explicitly state, however Chen teaches:
integrating the first and second change sets into an integrated change set that includes changes made to objects of the first branch, and changes made to objects of the second branch (col. 12 line 50-col. 14 line 15, changes made in first development zone/first workspace/first branch by first developer (first change set) are copied into/combined with/etc. (integrated with) changes made in second development zone/second workspace/second branch (second change set) to create development zone/workspace/branch having all changes made in first and second development zones/workspaces/branches (integrated change set including changes made to objects of first and second branches) so differences/conflicts/etc. may be resolved.); 
wherein integrating the first and second change sets is performed according to integration rules defining how objects of different types are to be integrated together (col. 12 line 50-col. 14 line 15, changes made in first development zone/first workspace/first branch by first developer (first change set) are copied into/combined with/etc. (integrated with) changes made in second development zone/second workspace/second branch (second change set) to create development zone/workspace/branch having all changes made in first and second development zones/workspaces/branches (integrated change set) so differences/conflicts/etc. may be resolved by ex: accepting changed files, making additional changes to adjust for changes made by other developers, contacting other parties for resolution, etc. (integrate first and second change sets according to rules defining how objects of different types/different code changes conflicting with each other are to be integrated together).).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add integrating the first and second change sets into an integrated change set that includes changes made to objects of the first branch, and changes made to objects of the second branch; wherein integrating the first and second change sets is performed according to integration rules defining how objects of different types are to be integrated together, as conceptually taught by Chen, into that of Bigwood and Fuchs because these modifications allow for changes/modifications/etc. to the program/code/etc. that are made by different developers to be combined/integrated/etc. with each other, thereby allowing for multiple developers to work on the same program/code at the same time thereby making development of the program faster and easier as multiple developers may make changes at the same time which are then combined/integrated together saving time that would be spent if developers had to wait for each other to finish before they may work on developing the program/code.

As per claim 19, Bigwood further teaches: 
wherein the first branch includes objects that are files, and the changes made to objects of the first branch include information about files that have been added to, modified in, or deleted from the first branch (pars. [0047]-[0048], [0059], developers (including first developer) check out working copies (including first working copy/branch) of portions of code/each file checked out (first branch includes file objects associated with each file/individual files) and developers make changes to code/files/file objects (changes to individual files) of their working copies/branches (including file objects of first branch for first developer), and changes may include removing lines, adding/appending additional functions, changing functions, etc. (deleting, adding, modifying lines/functions/files).), and 
wherein the second branch includes copies of the objects from the first branch, and the changes made to objects of the second branch include information about files that have been added to, modified in, or deleted from the files of the second branch (pars. [0047]-[0048], [0059], developers (including second developer) check out working copies (including second working copy/branch) of portions of code/each file checked out (first branch includes file objects associated with each file/individual files) and developers make changes to code/files/file objects (changes to individual files) of their working copies/branches (including file objects of second branch for first developer), and changes may include removing lines, adding/appending additional functions, changing functions, etc. (deleting, adding, modifying lines/functions/files).).
Bigwood and Fuchs do not explicitly state, however Chen teaches:
and wherein the changes made to objects of the first branch are integrated with changes made to objects of the second branch according to a file integration rule specifying that the integrated change set includes files from the first and second change sets while excluding files appearing in both the first and second change sets (col. 12 lines 33-50, col. 13 lines 20-31, third development zone (integrated change set) is created containing changes made second development zone (changes made to objects/code of second branch/development zone/workspace/working copy) and changes made in first development zone (changes made to objects/code of first branch/development zone/workspace/working copy) that have been committed to master production build, and third development zone/integrated change set is given responsibility to resolve file conflicts between the changes. As the third development zone/integrated change set includes/comprises changes made in first and second development zones/first and second change sets and is to resolve conflicting changes/files/etc., it includes files from the first and second change sets (changed/conflicting files) while excluding files appearing in both the first and second change sets (files that have not been changed/are not conflicting).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the changes made to objects of the first branch are integrated with changes made to objects of the second branch according to a file integration rule specifying that the integrated change set includes files from the first and second change sets while excluding files appearing in both the first and second change sets, as conceptually taught by Chen, into that of Bigwood and Fuchs because these modifications allow for changes/modifications/etc. to the program/code/etc. that are made by different developers to be resolved with each other and combined/integrated/etc. with each other, thereby allowing for multiple developers to work on the same program/code at the same time thereby making development of the program faster and easier as multiple developers may make changes at the same time which are then combined/integrated together saving time that would be spent if developers had to wait for each other to finish before they may work on developing the program/code.

As per claim 20, Bigwood and Fuchs do not explicitly state, however Chen teaches: accepting user input to address conflicts between copies of the same files appearing in both the first and second change sets (col. 9 lines 39-45, col. 11 lines 15-40, col. 13 lines 55-col. 14 line 10, software developers (users) use client devices to make changes to code, conflicts occur when different client devices/developers/users make changes to the same files/folders/code, and client devices/users resolve conflicts by making additional changes, accepting changes, contacting other parties/developers/supervisors/etc. (accept user/developer input to address conflicts between copies of the same files appearing in both first and second change sets).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add accepting user input to address conflicts between copies of the same files appearing in both the first and second change sets, as conceptually taught by Chen, into that of Bigwood and Fuchs because these modifications allow for changes/modifications/etc. to the program/code/etc. that are made by different developers to be resolved with each other and combined/integrated/etc. with each other, thereby allowing for multiple developers to work on the same program/code at the same time thereby making development of the program faster and easier as multiple developers may make changes at the same time which are then combined/integrated together saving time that would be spent if developers had to wait for each other to finish before they may work on developing the program/code.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193